Citation Nr: 0723309	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for a right knee 
disability.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

As a preliminary matter, while the veteran initially filed a 
notice of disagreement with the issues of service connection 
for both the left and right knees, he perfected an appeal 
only with respect to service connection for the right knee.  
The issue has been characterized accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a right knee 
disability, contending that he is experiencing recurrent 
symptoms of an injury incurred shortly before his discharge 
from active duty.  See VA Form 9, received in June 2004.  He 
has not been afforded a medical examination in conjunction 
with his claim.  One is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the veteran suffered an event, injury or disease in 
service, and indicates that the claimed disability may be 
associated with the established event, injury or disability.  
38 C.F.R. § 3.159(c)(4) (2006).
  



The veteran is competent to testify to his current symptoms 
of pain and swelling, as these are symptoms that can be 
observed and described by a lay person.  See 38 C.F.R. § 
3.159(a) (2006).  This is competent evidence of a current 
disability.  Service medical records document a right knee 
effusion with an in-service history of trauma.  The veteran 
also has credibly reported that he has experienced continued 
right knee symptoms since the original injury in service. 
Accordingly, an examination and opinion are needed to 
ascertain whether the injury noted in service is 
etiologically related to the current disability.  See 
38 C.F.R. § 3.159(c)(4) (2006); see also, McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA examination 
with a qualified examiner to determine the 
nature and etiology of the veteran's right knee 
condition, if any.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.

Based on this review, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not (probability of fifty percent 
or more) that the veteran's current symptoms 
and any identified disabilities are due to his 
in-service right knee injury.  

The examiner must set forth a rationale 
underlying any conclusions drawn or opinions 
expressed.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



